                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  JASON WAYNE HELTON,                            )
                                                 )
                Petitioner,                      )
                                                 )
  v.                                             )      Nos. 2:18-CV-157; 2:16-CR-030
                                                 )
  UNITED STATES OF AMERICA,                      )
                                                 )
                Respondent.                      )

                                    JUDGMENT ORDER

         For the reasons provided in the accompanying memorandum opinion, it is

  ORDERED and ADJUDGED that Petitioner’s § 2255 motion [Doc. 1] is DENIED and

  DISMISSED WITH PREJUDICE. If Petitioner files a notice of appeal from this

  judgment, such notice of appeal will be treated as an application for a certificate of

  appealability, which is DENIED pursuant to 28 U.S.C. § 2253(c)(2) and Fed. R. App. P.

  22(b) because he has failed to make a substantial showing of the denial of a federal

  constitutional right. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) and Fed.

  R. App. P. 24 that any such appeal from this judgment would be frivolous and not taken in

  good faith.

         IT IS SO ORDERED.
                                                        ENTER:


                                                               s/ Leon Jordan
                                                         United States District Judge
  ENTERED AS A JUDGMENT
      s/ John Medearis
     CLERK OF COURT



Case 2:16-cr-00030-RLJ-DHI Document 435 Filed 08/06/20 Page 1 of 1 PageID #: 3139
